 

EXHIBIT 10.1

 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT, dated as of the date of acceptance set forth
below, is entered into by and between Youngevity International, Inc., a Delaware
corporation, with headquarters located at 2400 Boswell Road, Chula Vista,
California 91914 (the “Company”), and the buyers identified on the signature
pages hereto (including each successors and assigns, the “Buyer” or in the
aggregate, the “Buyers”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Buyers are executing and delivering this Agreement
in accordance with and in reliance upon the exemption from securities
registration afforded, inter alia, by Regulation 506 under Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”), and/or Section 4(a)(2) of the 1933 Act; and
 
WHEREAS, the Buyers wish to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, 18% senior secured notes in the
aggregate principal amount of $5,000,000, in the form attached as Exhibit A
hereto (the “Notes”) ;
 
WHEREAS, the Notes are collateralized by certain physical coffee and related
receivables of the Company’s subsidiary, CLR Roasters, LLC, a Florida limited
liability company (“CLR”);
 
WHEREAS, in order to induce Buyers to purchase the Notes the Company has agreed
to issue to Buyers fifty thousand (50,000) shares of its common stock, $.001 par
value per share (the “Common Stock”) for each one million dollars ($1,000,000)
of Notes purchased.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1. AGREEMENT TO PURCHASE; PURCHASE PRICE. On the date of execution of this
Agreement (the “Initial Closing Date”), and upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the applicable parties hereto, the Buyers will
purchase for such amount set forth opposite each such Buyer’s name in column (3)
of the Initial Closing Date Schedule of Buyers, severally and not jointly, an
aggregate of One Million Dollars ($1,000,000) in Principal Amount of Notes. On
each subsequent Closing Date, (a “Subsequent Closing Date, and together with the
Initial Closing date, the “Closing Date”) and upon the terms and subject to the
conditions set forth herein substantially concurrent with the execution and
delivery of this Agreement by the applicable parties hereto, the Buyers will
purchase for such amount set forth opposite each such Buyer’s name in column (3)
of the Subsequent Closing Date Schedule of Buyers, severally and not jointly, an
aggregate of up to Four Million Dollars ($4,000,000) in Principal Amount of
Notes.
 
2. In consideration for each Buyer’s execution and delivery of this Agreement
the Company shall issue to each such Buyer fifty thousand (50,000) shares of its
Common Stock for each One Million Dollars ($1,000,000) of Notes purchased.
 
3. BUYER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION; INDEPENDENT
INVESTIGATION.
 
Each Buyer represents and warrants to, and covenants and agrees with, the
Company as follows:
 
a. The Buyer is purchasing the Note and the shares of Common Stock for its own
account for investment only and not with a view towards the public sale or
distribution thereof and not with a view to or for sale in connection with any
distribution thereof;
 
b. The Buyer is (i) an “accredited investor” as that term is defined in Rule 501
of the General Rules and Regulations under the 1933 Act by reason of Rule
501(a)(3), and (ii) experienced in making investments of the kind described in
this Agreement and the related documents, (iii) able, by reason of the business
and financial experience of its officers (if an entity) and professional
advisors (who are not affiliated with or compensated in any way by the Company
or any of its affiliates or selling agents), to protect its own interests in
connection with the transactions described in this Agreement, and the related
documents, and (iv) able to afford the entire loss of its investment in the Note
and the Shares;
 
 

 
 
c. All subsequent offers and sales of the Note and the shares of Common Stock by
the Buyer shall be made pursuant to registration under the 1933 Act or pursuant
to an exemption from registration;
 
d. The Buyer understands that the Note and the shares of Common Stock are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Buyer’s compliance
with, the representations, warranties, agreements, acknowledgements and
understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Note and the shares of Common Stock;
 
e. The Buyer and its advisors, if any, have been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Note and the shares of Common Stock which
have been requested by the Buyer. The Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and have received
complete and satisfactory answers to any such inquiries. Without limiting the
generality of the foregoing, the Buyer has also had the opportunity to obtain
and to review the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2018, Quarterly Reports on Form 10-Q for the quarters ended March
31, 2019, June 30, 2019 and September 30, 2019, and Current Reports on Form 8-K
filed with the SEC on January 7, 2019, January 11, 2019, January 11, 2019,
January 11, 2019, February 12, 2019, February 15, 2019, April 16, 2019, May, 23,
2019, June 27, 2019, August 5, 2019, August 14, 2019, September 24, 2019,
October 1, 2019, October 21, 2019, November 18, 2019, December 19, 2019,
December 20, 2019, January 6, 2020, and February 13, 2020 (the “SEC Documents”).
 
f. The Buyer understands that its investment in the Note and the shares of
Common Stock involves a high degree of risk;
 
g. The Buyer understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the shares of Common Stock;
 
h. This Agreement has been duly and validly authorized, executed and delivered
on behalf of the Buyer and is a valid and binding agreement of the Buyer
enforceable in accordance with its terms, subject as to enforceability to
general principles of equity and to bankruptcy, insolvency, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally.
 
i. The Buyer is not purchasing the Note or the shares of Common Stock as a
result of any advertisement, article, notice or other communication regarding
the Note or the shares of Common Stock published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
4. COMPANY REPRESENTATIONS, ETC.
 
The Company represents and warrants to the Buyer that:
 
a. Reporting Company Status. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has the requisite corporate power to own its properties and to carry on its
business as now being conducted. CLR is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Florida, and has the requisite corporate power to own its properties and to
carry on its business as now being conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary other than those jurisdictions in which the failure to
so qualify would not have a material and adverse effect on the business,
operations, properties, prospects or condition (financial or otherwise) of the
Company. The Company has registered its Common Stock pursuant to Section 12 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
Common Stock is listed and traded on the Nasdaq Capital Market.
 
 

 
 
b. Authorized Shares. The Notes have been duly authorized and the shares of
Common Stock being sold have been duly authorized are duly and validly issued,
fully paid and non-assessable and will not subject the holder thereof to
personal liability by reason of being such holder.
 
c. Transaction Documents. This Agreement, the Notes, the Security Agreement,
dated even date herewith (the “Security Agreement”) the transactions
contemplated hereby have been duly and validly authorized by the Company and
CLR. This Agreement, the Note and the Security Agreement have been duly executed
and delivered by the Company and, when executed and delivered by the Company,
will each be, a valid and binding agreement of the Company enforceable in
accordance with their terms, subject as to enforceability to general principles
of equity and to bankruptcy, insolvency, moratorium, and other similar laws
affecting the enforcement of creditors’ rights generally. The Security Agreement
has been duly executed and delivered by CLR and, when executed and delivered by
CLR, will be a valid and binding agreement of CLR enforceable in accordance with
their terms, subject as to enforceability to general principles of equity and to
bankruptcy, insolvency, moratorium, and other similar laws affecting the
enforcement of creditors’ rights generally.
 
d. Non-contravention. The execution and delivery of this Agreement by the
Company, the execution and delivery of the Security Agreement by the Company and
CLR, the issuance of the Note and the shares of Common Stock being sold, and the
consummation by the Company and CLR of the other transactions contemplated by
this Agreement, including the granting of a senior security interest in the
collateral pursuant to the Security Agreement, do not and will not conflict with
or result in a breach by the Company or CLR of any of the terms or provisions
of, or constitute a default under (i) the articles of incorporation or by-laws
of the Company or the certificate of formation or operating agreement of CLR,
(ii) any indenture, mortgage, deed of trust, or other material agreement or
instrument to which the Company or CLR is a party or by which it or any of its
properties or assets are bound, (iii) to its knowledge, any existing applicable
law, rule, or regulation or any applicable decree, judgment, or (iv) to its
knowledge, order of any court, United States federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over the
Company, CLR or any of their properties or assets, except such conflict, breach
or default which would not have a material adverse effect on the transactions
contemplated herein. Neither the Company not CLR is in violation of any material
laws, governmental orders, rules, regulations or ordinances to which its
property, real, personal, mixed, tangible or intangible, or its businesses
related to such properties, are subject.
 
e. Approvals. No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market is required to be obtained by the Company or CLR for the issuance and
sale of the Note and the shares of Common Stock being sold to the Buyers as
contemplated by this Agreement, and grant of the senior security interest under
the Security Agreement, except such authorizations, approvals and consents that
have been obtained.
 
f. SEC Documents, Financial Statements. The Company has filed on a timely basis
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the Exchange
Act, including material filed pursuant to Section 13(a) or 15(d). The Company
has not provided to the Buyer any information which, according to applicable
law, rule or regulation, should have been disclosed publicly by the Company but
which has not been so disclosed, other than with respect to the transactions
contemplated by this Agreement.
 
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the Act or the Exchange Act as the case may be
and the rules and regulations of the SEC promulgated thereunder and other
federal, state and local laws, rules and regulations applicable to such SEC
Documents, and none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC or other applicable rules and regulations with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of operations
and cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).
 
 

 
 
5. CERTAIN COVENANTS AND ACKNOWLEDGMENTS.
 
a. Restrictive Legend. Each Buyer acknowledges and agrees that the Note and the
shares of Common Stock being sold shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer thereof) in the absence of an effective registration statement
governing their sale:
 
[THESE SHARES][THIS NOTE] [HAVE][HAS] NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD OR OFFERED FOR SALE, IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT OR AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO
THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.]
 
b. Transfer Restrictions. The Buyer acknowledges that (1) neither the shares of
Common Stock being sold nor the Note have been registered under the provisions
of the 1933 Act and may not be transferred unless (A) subsequently registered
thereunder, or (B) the Buyer shall have delivered to the Company an opinion of
counsel, reasonably satisfactory in form, scope and substance to the Company, to
the effect that the shares of Common Stock being sold or the Note to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration; and (2) any sale of any shares of Common Stock being sold made in
reliance on Rule 144 promulgated under the 1933 Act may be made only in
accordance with the terms of said Rule and further, if said Rule is not
applicable, any resale of the Shares under circumstances in which the seller, or
the person through whom the sale is made, may be deemed to be an underwriter, as
that term is used in the 1933 Act, may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder.
 
c. Filings. The Company undertakes and agrees to make all necessary filings in
connection with the sale of the Note and the shares of Common Stock being sold
to the Buyer under any United States laws and regulations, or by any domestic
securities exchange or trading market, and to provide a copy thereof to the
Buyer promptly after such filing.
 
6. GOVERNING LAW: MISCELLANEOUS. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware. A facsimile
transmission of this signed Agreement shall be legal and binding on all parties
hereto. This Agreement may be signed in one or more counterparts, each of which
shall be deemed an original. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement. If any provision of this Agreement shall be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction. This Agreement may
be amended only by an instrument in writing signed by the party to be charged
with enforcement. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.
 
7. NOTICES. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given, (i)
on the date delivered, (a) by personal delivery, or (b) if advance copy is given
by fax, (ii) seven business days after deposit in the United States Postal
Service by regular or certified mail, or (iii) three business days mailing by
international express courier, with postage and fees prepaid, addressed to each
of the other parties thereunto entitled at the following addresses, or at such
other addresses as a party may designate by ten days advance written notice to
each of the other parties hereto.
 
COMPANY:                       Youngevity International, Inc.
2400 Boswell Road
Chula Vista, California 91914
 
with a copy to:                    Gracin & Marlow, LLP
405 Lexington Avenue, 26th Floor
New York, New York 10174
Attention: Hank Gracin, Esq.
Facsimile: (212) 208-4657
 
 
BUYER:                      At the address set forth on the signature page of
this Agreement.

8. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
 
 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties set
forth below as of the date set forth below.
 
 
YOUNGEVITY INTERNATIONAL, INC.
 
 
By: ______________________________
Name: David Briskie
Title: President
 
Dated: ____________________, 2020
 
 
 

 
 

[BUYER SIGNATURE PAGES TO YOUNGEVITY INTERNATIONAL, INC. SECURITIES PURCHASE
AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of
Buyer:                                                                                       
 
Signature of Authorized Signatory of Buyer:
 
 
 

 

Name of Authorized Signatory:
 
 
 
Title of Authorized Signatory:
 
 
 
Email Address of Authorized Signatory:
 
 
 
Facsimile Number of Authorized Signator:
 
 
 


 
Address for Notice to Buyer:


 
 
 
 
 
 

 

 
 
Closing Principal Amount:                             

$___________                    

 
 
EIN Number: _______________________
 
 
 

 
 

SCHEDULE OF PURCHASERS
 
INITIAL CLOSING DATE
 
 
 
(1)
(2)
(3)
(4)
Buyer
Principal Amount Notes
Shares of Common Stock
Closing Date
Dan Mangless
$1,000,000
50,000
3/20/20

  

 
 
 
SCHEDULE OF PURCHASERS
 
SUBSEQUENT CLOSING DATE
 
 
 
(1)
(2)
(3)
(4)
Buyer
Principal Amount Notes
Shares of Common Stock
Closing Date
 
 
 
 

 
 
 
